Citation Nr: 0512345	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  94-48 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for keratitis.

3.  Entitlement to service connection for blepharitis.

4.  Entitlement to service connection for left eye cataract.

5.  Entitlement to service connection for left knee 
arthritis.

6.  Entitlement to service connection for diabetes mellitus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for refractive error.

8.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
disability.

9.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for heart disease.

10.  Evaluation of bilateral hearing loss, currently rated as 
20 percent disabling.

11.  Evaluation of herpes with submental adenopathy and 
fungal skin disease, currently rated as 30 percent disabling.

12.  Evaluation of residuals of a nose fracture with 
sinusitis, currently rated as 10 percent disabling.

13.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from May 1943 to August 
1945, from October 1961 to October 1962, and from October 
1969 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Anchorage, Alaska.  The veteran's claims file was 
subsequently transferred to the VA RO located in Phoenix, 
Arizona.  In August 2003, the Board remanded the claims for 
further development.  In March 2005, the Board requested that 
the veteran indicate whether he still wanted a Board hearing; 
later that month, the veteran withdrew his request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the November 2002 Board development memorandum, 
VA requested additional medical records from the Luke Air 
force Base in Arizona, but that facility did not respond to 
that request.  Therefore, another request is necessary.  
Also, various statements of the veteran reflect that 
additional records from VA, military, and private facilities 
may be available.  Furthermore, in a March 2000 statement, a 
dermatologist noted that the veteran's herpes simplex virus 
required suppressive therapy.  The record reflects that the 
veteran uses acyclovir for treatment of the herpes simplex 
virus and has taken oral medication for his fungal disease.  
The matters of whether acyclovir is an immunosuppressive drug 
and whether his fungal disease requires systemic therapy must 
be addressed.  Moreover, the RO did not issue a VCAA letter 
on the claims.  The Board has been prohibited from curing 
this defect.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In a June 2004 statement, the veteran raised the issues of 
service connection for a left upper extremity disorder as a 
residual of in-service jeep accident and scarring secondary 
to exposure to mustard gas.  These issues are inextricably 
intertwined with the issue of TDIU.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

In October 1991, the veteran filed a claim of service 
connection for various disorder.  In a July 1992 rating 
decision, the RO denied service connection for hiatal hernia, 
keratitis, blepharitis, left eye cataract, left knee 
arthritis, and diabetes mellitus and held that new and 
material evidence had been submitted to reopen claims of 
service connection for refractive error, a right eye 
disability, and heart disease.  In August 1992, the RO 
received a notice of disagreement.  The RO asked for 
clarification about the issues being appealed.  In a May 1993 
statement to VA, the veteran said, "I am appealing all of 
the items I gave to you and [my representative in October 
1991]."  The veteran enclosed a statement in which he 
reiterated his contentions in his October 1991 claim.  In a 
March 1994 report of a field examination, the field examiner 
stated that the veteran was appealing not only the issues of 
an increased rating for bilateral hearing loss and TDIU, but 
also "other conditions denied service connection."  
Therefore, the veteran filed a notice of disagreement on the 
issues of service connection for hiatal hernia, keratitis, 
blepharitis, left eye cataract, left knee arthritis, and 
diabetes mellitus, and whether new and material evidence had 
been submitted to reopen claims of service connection for 
refractive error, a right eye disability, and heart disease.  
A statement of the case has not been issued.  The United 
States Court of Appeals for Veterans Claims' decision in 
Manlincon v. West, 12 Vet. App. 238 (1999) indicates that 
remand is required when an notice of disagreement has been 
received and an statement of the case has not been issued.


Accordingly, this case is remanded for the following:

1.  The AMC should issue a VCAA letter on 
the claims.

2.  The AMC should obtain all of the 
veteran's medical records as a military 
retiree from the Luke Air Force Base in 
Arizona for the periods from July 1993 to 
January 1994 and from July 1999 to the 
present, and from William Beaumont Army 
Medical Center in El Paso, Texas, for the 
period from 1991 to the present.

3.  The AMC should obtain all records 
from the VA medical center in Seattle, 
Washington, from 1991 to the present, and 
from the VA medical center in Phoenix, 
Arizona, for the periods from 1991 to 
June 1997, July 1999 to September 2001, 
and from March 2003 to the present.

4.  The AMC should obtain all records 
from Doctors Headley, Nathanson, Levin, 
Bachus, Mallace, Ghebleh, Levine, Ruzi, 
and Feing, and Pulmonary Associates for 
the period from 1991 to the present and 
from D. Schultz, M.A., for the period 
from October 1997 to the present. 

5.  The AMC should submit the veteran's 
claim file to return the file to the VA 
examiner who conducted the dermatologic 
examination in March 2003 (or another 
examiner if he is not available).  The 
examiner should comment on whether 
acyclovir is an immunosuppressive drug.  
The examiner should also comment on 
whether the fungal skin disease requires 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs and if 
so, the duration of such treatment during 
the past 12-month period.

6.  The AMC must adjudicate the issues of 
service connection for a left upper 
extremity disorder as a residual of in-
service jeep accident and scarring 
secondary to exposure to mustard gas.

7.  The AMC should issue the veteran a 
statement of the case on the issues of 
service connection for hiatal hernia, 
keratitis, blepharitis, left eye 
cataract, left knee arthritis, and 
diabetes mellitus, and whether new and 
material evidence has been submitted to 
reopen claims of service connection for 
refractive error, a right eye disability, 
and heart disease.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


